DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 1/22/2020.
Claims 1-13 are pending.

Allowable Subject matter
Claim(s) 1-13 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features in the independent claims including, a first-third flow path which is connected in parallel with the first-second flow path, and guides the refrigerant discharged from the compressor to the first indoor heat exchanger during a defrosting operation of the first indoor heat exchanger, and connects a gas pipe of the outdoor unit and the first indoor heat exchanger, a second-third flow path which is connected in parallel with the second-second flow path, and guides the refrigerant discharged from the compressor to the second indoor heat exchanger during a defrosting operation of the second indoor heat exchanger, and connects the gas pipe of the outdoor unit and the second indoor heat exchanger.
However, these claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Specifically, the rejections of claims 1 and 11.  Therefore upon the claims being rewritten or amended to 
	
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in 12/22/2020, It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Heat Pump with Simultaneous Cooling and Defrosting of Heat Exchangers Arranged in Parallel.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation 
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Claims 1 and 11
Gas Control Units, which control flow according to whether a heat exchanger is undergoing refrigeration or defrosting operations.
The gas control units are interpreted to include a first flow path connecting the gas control unit to the second pipe; a second flow path which is connected to the first flow path, and through which the refrigerant discharged from the first indoor heat exchanger flows during a refrigeration operation of the first indoor heat exchanger; and 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a first gas control unit and a second gas control unit.  These terms are interpreted as described above in the “Claim Interpretation” section as including first through third flow paths, and solenoid and check valves. However, the solenoid and check valves are not recited in the claim.  In the absence of these valves to establish flow paths, it is not clear how the “continuous refrigeration apparatus” recited in claims 1 and 10 can provide continuous cooling while also defrosting an evaporator.  Regarding claim 1, this claim also specifically recites flow directions in the flow paths during cooling and defrost, and in the absence of the valves to direct and control flow, it is not clear how or why refrigerant would flow as claimed.          
Claim 1 recites, “an indoor expansion valve which is connected to the plurality of indoor heat exchangers and expands the refrigerant”.  It is not clear how a single expansion valve can be arranged relative to multiple indoor heat exchangers and have the system provide simultaneous cooling and defrosting. 
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   





an outdoor unit (1A) comprising a compressor (106) for compressing a refrigerant, and an outdoor heat exchanger for heat-exchanging outdoor air with the refrigerant: (104a)
an indoor unit comprising (1B) a plurality of indoor heat exchangers for heat- exchanging indoor air with the refrigerant (107a and 107b), and an indoor expansion valve (105a, 105b) which is connected to the plurality of indoor heat exchangers and expands the refrigerant; and
a continuous refrigeration apparatus comprising a first gas control unit (111a) connected to a first Indoor heat exchanger (107a) of the plurality of indoor heat exchangers, a second gas control unit (111b) connected to a second indoor heat exchanger (107b) of the plurality of indoor heat exchangers, 
a first pipe connecting a liquid pipe of the outdoor unit and a liquid pipe of the indoor unit (pipe between 13b and 111e), and a second pipe which is branched from the first pipe and connected to the first gas control unit and the second gas control unit (pipe on opposite side of 111e),
wherein the first gas control unit comprises:
a first-first flow path connecting the first gas control (111a) unit to the second pipe (piping through 105a);
a first-second flow path which is connected to the first-first flow path, and through which the refrigerant discharged from the first indoor heat exchanger flows during a 
wherein the second gas control unit comprises:
a second-first flaw path connecting the second gas control unit to the second pipe (piping through 105b):
a second-second flow path which is connected to the second-first flow path, and through which the refrigerant discharged from the second indoor heat exchanger flows during a refrigeration operation of the second indoor heat exchanger the pipe leaving 107b).  The art of record does not teach, 
a first-third flow path which is connected in parallel with the first-second flow path, and guides the refrigerant discharged from the compressor to the first indoor heat exchanger during a defrosting operation of the first indoor heat exchanger, and connects a gas pipe of the outdoor unit and the first indoor heat exchanger, a second-third flow path which is connected in parallel with the second-second flow path, and guides the refrigerant discharged from the compressor to the second indoor heat exchanger during a defrosting operation of the second indoor heat exchanger, and connects the gas pipe of the outdoor unit and the second indoor heat exchanger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763